Citation Nr: 0400536	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-04 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for right ear hearing loss, 
and if the claim is reopened, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from August 1961 to January 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 RO decison which 
denied the veteran's application to reopen a previously 
denied claim for service connection for right ear hearing 
loss.  


FINDINGS OF FACT

1.  Claims (or applications to reopen claims) for service 
connection for right ear hearing loss (either on a direct 
basis or as secondary to service-connected left ear hearing 
loss) were denied by the Board in February 1983, July 1984, 
and March 1989, and by an unappealed July 1999 RO decision.  
Evidence since the last final decision includes some evidence 
which is neither cumulative nor redundant, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

2.  Based on all the evidence, the veteran's current right 
ear hearing loss began during his active military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim for service connection for right ear hearing loss.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).

2.  Based on all the evidence, the veteran's current right 
ear hearing loss was incurred in active service.  38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the circumstances of this case, there has been adequate 
VA compliance with the notice and duty to assist provisions 
of the law.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

A February 1983 Board decision denied a claim for direct 
service connection for right ear hearing loss; a July 1984 
Board decision denied an application to reopen a claim for 
direct service connection for right ear hearing loss; a March 
1989 Board decision denied secondary service connection for 
right ear hearing loss (claimed as due to service-connected 
left ear hearing loss); and an unappealed July 1999 RO 
decision denied an application to reopen a claim for 
secondary service connection for right ear hearing loss.  In 
July 2000, the veteran filed his current application to 
reopen the claim for service connection for right ear hearing 
loss. 

The above mentioned Board and RO decisions are final, with 
the exception that the claim for service connection for right 
ear hearing loss may be reopened is new and material evidence 
has been submitted, and if so reopened, the claim will be 
reviewed on a de novo basis.  38 U.S.C.A. §§ 7104, 7105, 
5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The Board 
notes that the definition of "new and material evidence" 
was recently revised, but the new version only applies to 
applications to reopen which are received by the VA on or 
after August 29, 2001; thus the new version does not apply to 
the instant case.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001); 38 C.F.R. § 3.156(a) (2003).]

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Evidence available at the time of the final Board and RO 
decisions will be briefly summarized.  The veteran served on 
active duty in the Army from 1961 to 1967.  His service 
separation examination showed some diminished hearing in the 
left ear, although right ear hearing was within normal 
limits.  Post-service medical records from 1980 and later 
show virtually total deafness in the left ear, and some 
hearing loss in the right ear.  A 1983 Board decision granted 
service connection for left ear hearing loss, and the RO then 
assigned a 10 percent rating for service-connected left ear 
hearing loss.

Evidence submitted since the final Board and RO decisions 
includes a report from C. Sewall M.D., regarding an 
evaluation in October 1999.  Dr. Sewall noted that the 
veteran said he had hearing loss which started when he was in 
the service 32 years ago, with gradual loss over the years.  
He was completely deaf in the left ear, and his right ear 
hearing loss had deteriorated.  Dr. Sewall noted that the 
veteran's hearing loss on the right may be due to previous 
noise exposure.  The assessment was bilateral sensorineural 
hearing loss. 

H. McNeeley, M.D., wrote, in December 2002, that the veteran 
had suffered from hearing loss for quite number of years 
which was related to his military service.  

A VA examination was conducted in February 2003, with a 
review of the claims file.  It was noted that the veteran 
felt his hearing loss had had its onset in service.  He 
reported a history of military noise exposure, including 
small arms fire, artillery, and land mines.  He also had 
noise exposure in his civilian life while working in 
factories without hearing protection.  Pure tone audiometry 
tests results indicated moderate to severe mixed hearing loss 
in the right ear and a profound, probably sensorineural, 
hearing loss in the left ear.  The examiner noted that the 
separation examination showed hearing well within normal 
limits, indicating that it was unlikely that the hearing loss 
was related to military service.  In addition, the fact that 
the veteran had a substantial conductive component to the 
hearing loss was not consistent with noise-induced hearing 
loss.  

In March 2003, the RO granted an increased rating, to 50 
percent, for the veteran's service-connected left ear hearing 
loss.  This rating was under a new law which permitted 
consideration of hearing loss in a non-service-connected ear, 
as long as the service-connected ear had a compensable degree 
of hearing loss.  In other words, when rating the veteran's 
service-connected left ear hearing loss, the RO treated the 
veteran's right ear hearing loss as if it were service-
connected even though not technically service-connected.  See 
38 U.S.C.A. § 1160(a)(3), as amended by the Veterans Benefits 
Act of 2002, Pub.L. No. 107-330, 116 Stat. 2820 (Dec. 6, 
2002).

The evidence recently submitted by the veteran includes some 
private medical statements which essentially opine that his 
current right ear hearing loss began with service noise 
exposure.  Such evidence is not cumulative or redundant, and 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for right ear hearing loss.  Therefore, new and material 
evidence has been submitted, and the previously denied claim 
is deemed to be reopened.

The Board has considered, on a de novo basis, the merits of 
the reopened claim for service connection for right ear 
hearing loss.  Manio, supra.  As noted, a right ear hearing 
loss disability is not shown in the service medical records.  
However, the veteran did have noise exposure in service, 
which apparently was a factor in his developing his service-
connected left ear hearing loss.  While right ear hearing 
loss is first medically documented a number of years after 
service, there are lay statements of records which support 
the assertion that right ear hearing loss was present since 
service even if not medically documented.  Some of the 
medical evidence of record, including the recent private 
medical statements, are to the effect that current right ear 
hearing loss began in service as the result of noise 
exposure.  There is also contrary medical evidence on this 
subject, such as the opinion by the recent VA examiner.  The 
evidence appears about evenly divided on this point, and 
under such circumstances the veteran is given the benefit of 
the doubt.  38 U.S.C.A. § 5107(b).  

After considering all the evidence, the Board finds that the 
veteran's current right ear hearing loss disability, even 
though not diagnosed until after service, had its onset 
during his active duty.  38 C.F.R. § 3.303(d).  Right ear 
hearing loss was incurred in service, warranting service 
connection.


ORDER

Based on a reopened claim, service connection for right ear 
hearing loss is granted.


	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



